Citation Nr: 9917424	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-17 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958, with subsequent Naval Reserve service from 
1980 through 1995, including periods of active duty for 
training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran injured his back during ACDUTRA and received 
treatment for a lumbar spine disability during Naval Reserve 
service.

3.  Competent medical evidence links the veteran's current 
lumbar spine disability with the injury incurred during 
ACDUTRA.


CONCLUSION OF LAW

The veteran's lumbar spine disability was incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Active 
military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training 
(IADUTRA) during which the individual was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1998).

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  To establish that a claim for service connection 
is well grounded, the veteran must demonstrate the existence 
of a current disability, the incurrence or aggravation of a 
disease or injury in service, and competent medical evidence 
of a nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  As a preliminary matter, the Board finds 
that the veteran has presented a well-grounded claim in that 
he has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation." Murphy 
v. Derwinski 1 Vet App. 78, 81 (1990).

The veteran's medical records from the Naval Reserves reflect 
that he sustained injuries when he fell from his truck during 
an ACDUTRA period in September 1990.  It was noted that he 
had fallen 6 to 7 feet onto cement but that he had not 
suffered a loss of consciousness.  At the time of treatment, 
he complained of pain in the right shoulder, the right side 
of his rib cage, and the back of his head.  Objective 
findings included a hematoma on the back of the head, 
superficial skin trauma, and an intact range of motion of the 
shoulder.  He was assessed with minor to normal injuries from 
the fall and prescribed pain medication.

Annual reserve examinations performed in October 1990 and 
November 1991 are negative for any history or objective 
findings related to back or head disabilities incurred in 
1990.  In addition, an August 1991 examination performed for 
the purpose of permitting the veteran to continue in his 
occupation as a truck driver was completely negative for any 
relevant defects or disabilities.

However, reserve medical records reflect that the veteran 
presented in March 1992 with complaints of back pain and 
related a history of the 1990 injury.  The veteran described 
mid-thoracic pain between the shoulder blades which radiated 
up the neck.  He also complained of numbness and weakness of 
the arms.  Upon examination, there was a full range of motion 
of the thoracic spine, the veteran's gait was normal, and 
sensory and neurological findings were within normal limits.  
He was assessed with chronic mid-thoracic back pain since 
injury in 1990.

In August 1993, the veteran reported low back pain for the 
past three years.  In October 1993, he described increasing 
low back pain when awakening or when sitting for long periods 
of time.  During an examination that month, the veteran 
reported recurrent back pain and said that he was taking 
medication for his back injury.  He was assessed with 
cervical thoracic injury.

The veteran was again seen in November 1993 for a 
consultation concerning his neck and low back pain.  The 
veteran stated that he had driven a truck, for the Navy and 
as a civilian, for the past 22 years.  He described falling 
approximately 9 feet from his truck in 1990 and claimed that 
the pain in his back, neck, and arms had increased in 
severity since that time.  He identified the pain as 
occurring in the cervicothoracic junction radiating into the 
midthoracic area and the biscapular area.  He also described 
low back pain in the lumbosacral junction.  He was diagnosed 
with cervical spondylosis with mild neck pain. 

During outpatient visits in November and December 1993, the 
veteran complained of neck and low back pain since his 
accident in 1990.  Objective findings included palpable 
tenderness of the paraspinal lumbar area and he was assessed 
with cervical/lumbar dysfunction.  An x-ray of the 
lumbosacral spine performed at that time showed moderate to 
severe degenerative changes predominately involving L5-S1 
with less prominent involvement of L4-L5.

In February 1994, the veteran complained of a dull ache in 
his low back since he fell from his truck in 1990.  He was 
assessed with low back pain due to injuries sustained in the 
September 1990 accident and he began to undergo steroid 
injections to alleviate the pain.  The following month, he 
reported no relief from the injections.  Tenderness was noted 
in the lumbar region and he was also diagnosed with 
cervicalgia.  In April 1994, the veteran stopped the steroid 
injections due to side effects.  The veteran continued to be 
treated in May and June 1994, however, he reported 
significant pain and no relief from the use of a TENS unit.  
At the veteran's annual reserve examination in September 
1994, the veteran reported neck, posterior shoulder, and low 
back pain.  The following month, bouts of low back pain 
continued.

Records from the Reserve Physical Evaluation Board in June 
1994 include the finding that the veteran's low back pain was 
exacerbated by the fall he sustained in September 1990.  They 
rendered a diagnosis of moderate degenerative disc disease of 
the lumbar spine.  In November 1994, the Board found the 
veteran to be unfit for duty due to mild degenerative disc 
disease of the cervical and lumbar spine.  The veteran 
continued to be seen for back and neck follow-ups from 
January through June 1995.

The veteran was afforded a VA examination in February 1995.  
Relevant history included diagnoses of chronic myofascial 
pain syndrome of the upper back and neck as well as 
degenerative joint and degenerative disc disease of the 
lumbar spine.  These disabilities apparently were caused by 
trauma in September 1990 when the veteran fell from his 
truck.  The veteran presently had chronic pain and could not 
work as a truck driver.  He had utilized physical therapy, 
rest, nonsteroidal medicines, and epidural steroid injections 
as treatment.  The lumbar spine was tender to palpation and 
range of motion was 15 percent for bilateral lateral bending, 
30 percent for flexion, 0 to 5 percent for extension, and to 
15 degrees for rotation.  Diagnoses rendered included 
degenerative disc and joint disease of the lumbar spine.

A January 1995 letter from Major J. Jeffrey Poggi, Medical 
Corps, United States Air Force, stated that the veteran 
suffered from myofascial syndrome of the neck and upper back 
as a result of a fall in 1990 and that he also had moderate 
degenerative disc disease of the lower back confirmed by x-
ray.  In another letter the following month, Dr. Poggi stated 
that the veteran's degenerative disc disease had been treated 
with nonsteroidals and physical therapy with little success.  
The veteran's pain was constant and greatly limited his daily 
activities.  A September 1995 letter from Dr. Poggi stated 
that the pain of the veteran's degenerative disc disease of 
the lumbar spine had worsened.  It precluded him from 
employment as a truck driver and from performing household 
tasks.  Dr. Poggi opined that the accident in 1990 no doubt 
exacerbated the degenerative disc disease of the lower back.

A lay statement dated March 1995 from Lieutenant Commander 
[redacted] stated that he had worked in the reserves with 
the veteran since 1988.  He believed that the veteran's level 
of performance had significantly deteriorated since his 
accident in 1990.  Lay statements from fellow reservists 
described the veteran as actively involved in the reserves 
until he was medically discharged.  A letter from the 
veteran's stepson described symptoms that the veteran was 
experiencing such as the loss of strength in his arms and 
hands, loss of manual dexterity, swelling of his hands, and 
the inability to lift anything heavy.

A December 1995 letter from Captain P.S. Metz, a Naval 
Reserve physician, stated that he had worked with the veteran 
for 12 years and that he had medically evaluated the veteran.  
He believed that the veteran had been vigorous prior to the 
1990 accident and that his health had declined since that 
time.

In a statement submitted to the RO in July 1995, the veteran 
described the details and circumstances of his September 1990 
accident.  He explained that he did not seek medical care for 
the first few years following the accident because he feared 
being discharged from the Navy.  However, the symptoms 
worsened during the three years before he initially received 
treatment.  He now received Social Security disability and 
could no longer perform his occupation as a truck driver.

The veteran appeared at a hearing before the RO in May 1996.  
The veteran described his accident in 1990 and said that he 
sought medical attention immediately following the accident.  
However, he did not receive any more medical treatment for 
two years due to his concern of being discharged from the 
Navy.  He continued to report for reserve duty and ACDUTRA 
but he was experiencing headaches and back pain.  He was 
given light duty and pain relievers until he was eventually 
released from the reserves.  He described the pain in his 
lower back as limiting all of his movements.  At the time, 
his lower back pain was the most severe of his disabilities.  
The veteran appeared at another hearing before the RO in May 
1997.  He testified that the pain of his lower back radiated 
up his spine.  He claimed that he had no problems with his 
lower back before 1990.

The veteran was afforded another VA examination in May 1997.  
The examiner reviewed a CT scan and x-ray of the lumbar spine 
performed in July 1996.  The CT scan showed a mild disc bulge 
at L3-L4 and L4-L5, vacuum disc phenomenon at L4-L5 and L5-
S1, and facet joints at all levels showed degenerative 
change.  The impression given was severe degenerative disc 
disease in the lower lumbar spine.  The x-ray report 
disclosed intervertebral disc space narrowing and end plate 
sclerosis indicative of degenerative disc disease at L4-L5 
and L5-S1.  The veteran related that he was dishonest at his 
reserve examinations through 1992 in order to keep his job; 
however, he became unable to drive a truck after 1993.  The 
veteran reported severe pain in his entire spine and the 
inability to perform normal household tasks.  Upon 
examination, he complained of pain to palpation along the 
entire length of the spine.  Range of motion for the lumbar 
spine was measured to 20 degrees for flexion, to 10 degrees 
for extension, to 15 degrees for bilateral lateral bending, 
and to 5 degrees for bilateral rotation.  These movements, as 
well as straight leg raising, caused pain in the lumbar 
spine.  The examiner's impression was degenerative disc and 
mild degenerative joint disease of the lumbar spine.

The veteran underwent another VA examination in August 1997.  
The examiner expressed the opinion that the veteran's 
degenerative joint disease did not occur because of the 
accident in September 1990.  He believed that trauma severe 
enough to cause accelerated degenerative joint disease of the 
lumbar region would have required hospitalization.  The 
examiner believed that the most likely reason for the 
advanced degenerative joint disease was the strenuous 
physical activity the veteran had performed as a truck driver 
and as a member of the reserves.

During a December 1997 VA examination, the veteran described 
his current low back symptomatology, including sleep 
disturbance, the inability to lift items, the inability to 
sit for a length of time, and difficulty performing household 
chores.  He also complained of headaches, cervical back and 
shoulder pain, and numbness and pain of the arms and hands.  
Upon examination, there was tenderness of the lumbar spine to 
palpation, with flinching and withdrawal by the veteran.  
Forward flexion was measured to 30 degrees, lateral bending 
to 10 degrees, rotation to 30 degrees, and hypextension to 5 
degrees.  The examiner believed that the veteran exaggerated 
his degree of disability and pain.  However, he diagnosed the 
veteran with degenerative lumbosacral spinal disease and 
noted that it was probably exacerbated by the accident in 
1990.

A December 1997 letter from a counseling psychologist at 
Southeast Community College stated that the veteran did not 
have the stamina or physical capacity to finish training in 
small engine mechanics and that his case was being classified 
as infeasible.

In summary, the Board concludes that the evidence of record 
supports a grant of service connection for a lumbar spine 
disability.  First, there is no evidence of record that the 
veteran suffered from a low back disability prior to his 
accident in 1990.  When the veteran sought medical treatment 
for his low back pain, he identified the accident as the 
cause of his symptomatology, and physicians at the time 
related his current disability to the accident.  In 
particular, the Reserve Physical Evaluation Board found that 
the veteran's low back pain was exacerbated by the fall he 
sustained in 1990.  Dr. Poggi, an orthopedic specialist, 
expressed the opinion that the 1990 fall from the truck 
exacerbated the degenerative disc disease of the veteran's 
lower back.  Moreover, VA examiners in February 1995 and 
December 1997 identified the probable etiology of the 
veteran's low back symptomatology as the 1990 truck accident.  
Therefore, the Board finds that these medical opinions 
clearly outweigh the medical opinion rendered in August 1997 
which determined that the veteran's degenerative joint 
disease was not related to the accident.

The Board recognizes that there is no record of treatment for 
back pain for two to three years following the accident.  
However, the Board finds this evidence to be unnecessary in 
consideration of the many medical opinions relating the 
veteran's current disability with his earlier accident.  In 
addition, the Board accepts as credible the veteran's 
explanation concerning his fear of losing his civilian and 
reserve jobs due to his back injury.  The Board also notes 
that, with no record of medical treatment during the years 
immediately following the accident, the veteran has been 
granted service connection for a thoracic spine disability 
and other physical manifestations of the accident.  
Therefore, considering the medical evidence in totality, and 
granting the veteran the benefit of the doubt, the Board 
finds that the evidence supports a grant of the benefit 
sought on appeal.


ORDER

Service connection for a low back disability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

